Citation Nr: 0031986	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-11 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for total right knee 
arthroplasty.

Entitlement to service connection for a left knee disorder.

Entitlement to service connection for residuals of shell 
fragments wounds to the legs and head.

Entitlement to an increased (compensable) evaluation for 
residuals of fracture of the right radius.

Entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1948 to December 
1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1998 RO rating decision that determined the 
veteran had not submitted evidence of well grounded claims 
for service connection for right and left knee disabilities, 
and residuals of shell fragments wounds to the legs and head; 
that denied an increased (compensable) evaluation for 
residuals of fracture of the right radius; and that denied a 
compensable evaluation based on multiple noncompensable 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324.

In the notice of disagreement and substantive appeal, the 
veteran claims service connection for bilateral hearing loss.  
In Appellant's Brief dated August 7, 2000, his representative 
raises a claim for an increased rating for anxiety disorder.  
These claims have not been adjudicated by the RO and will not 
be addressed by the Board.  They are referred to the RO for 
appropriate action.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) eliminated the concept 
of a well-grounded claim, and redefined VA's duty to assist 
the veteran.  In this case, there is additional VA duty to 
assist the veteran in the development of the claims being 
considered in this appeal.

The evidence indicates that the veteran is incarcerated at 
the Western State Penitentiary in Pittsburgh, Pennsylvania.  
A private medical report of his hospitalization for treatment 
of heart problems in December 1995 notes a history of right 
knee surgery several years ago secondary to war injury.  The 
report of this treatment is not in the appellate record.  Nor 
does the evidence show the presence of any knee problems 
prior to the 1990's.  In the substantive appeal, the veteran 
asserts that records of his prior treatment may be obtained 
from the State Correction Institution in Pittsburgh.  The RO 
should attempt to obtain the report of the veteran's prior 
right knee surgery and any other reports of treatment for 
knee disorders prior to the 1990's.

A DD Form 214 shows that the veteran sustained wounds of the 
arm and legs in Korea in October 1951.  This document also 
shows that the veteran was awarded various medals, but none 
denote combat participation.  Nor do the service medical 
records indicate the presence of residuals of shrapnel wounds 
of the legs and head other than history reported by the 
veteran.  Under the circumstances, the RO should obtain the 
veteran's the veteran's service personnel documents from the 
National Personnel Records Center (NPRC) and/or any other 
evidence to corroborate the notation on the DD Form 214 
regarding wounds sustained by the veteran in Korea in October 
1951 and to corroborate that the veteran engaged in combat 
with the enemy in Korea.

The evidence shows that the veteran failed to report for a VA 
medical examination in 1998.  In the substantive appeal, the 
veteran maintains that he was unable to attend the scheduled 
VA medical examination in 1998 because arrangements with the 
medical staff at the state penitentiary had not been made.  
Under the circumstances, the veteran should be scheduled for 
another VA medical examination to determine the severity of 
his service-connected disabilities, and to obtain an opinion 
as to the etiology of any residuals of shell fragment wounds 
of the legs and head.

As noted in the Introduction, the veteran claims service 
connection for bilateral hearing loss and an increased rating 
for anxiety disorder.  These claims have not been adjudicated 
by the RO and are "inextricably intertwined" to the claim 
for a compensable evaluation based on multiple noncompensable 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324.  These claims should be adjudicated 
simultaneously.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for knee problems and residuals 
of shrapnel wounds of the legs and head 
since separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers, including the State 
Correction Institution in Pittsburgh, and 
obtain copies of the records not already 
in the file.

2.  The RO should ask the NPRC for the 
veteran's service personnel documents, 
including any documents to verify the 
notation on the DD Form 214 showing that 
he sustained wounds of the arms and legs 
in Korea in October 1951 and to support 
his allegation of combat service.  A copy 
of this DD Form 214 should accompany the 
request to the NPRC.

3.  The RO should contact the State 
correctional authority and arrange to 
have the veteran undergo a VA 
compensation examination in order to 
determine the severity of his service-
connected disabilities, residuals of 
fracture of the right radius and 
residuals of hepatitis, and to obtain an 
opinion as to the etiology of any 
residuals of shell fragment wounds of the 
legs and head.  The examiner should give 
fully reasoned opinions as to the 
etiology of any residuals of shell 
fragment wounds of the legs and head, 
including an opinion as to whether it is 
at least as likely as not that any such 
residuals had their onset in service.  
The examiner should support the opinions 
by discussing medical principles as 
applied to the specific medical evidence 
in the veteran's case, including the 
private medical report of X-ray of the 
left knee in August 1991 showing several 
shrapnel fragments in the soft tissue of 
the medial thigh.  In order to assist the 
examiner in providing the requested 
information, the claims folder must be 
made available to him or her and reviewed 
prior to the examination.

4.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of his anxiety reaction.

5.  After the above development, the RO 
should review the claims and adjudicate 
the claim for an increased evaluation for 
the service-connected psychiatric 
disability.  The review of the claims for 
service connection for various 
disabilities should be based on the 
merits and reflect consideration of the 
provisions of 38 U.S.C.A. § 1154(b) (West 
1991).  The review of the claim for an 
increased (compensable) evaluation for 
residuals of fracture of the right radius 
should reflect consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2000).

6.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.  They 
should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


